  1
      Case 2:15-cv-02451-JAM-DMC Document 42-8 Filed 10/07/19 Page 1 of 7

       XAVIER BECERRA,    State Bar No.118517
                                                                                                                          1
      Attorney General of California .
  2   KRISTIN M. DAILY, State Bar No. 186103
      Supervising Deputy Attorney General
  3   WILLIAM H. DOWNER, State Bar No. 257644
      Deputy Attorney General
  4     1300 I Street, Suite 125
        P.0. Box 944255          ·
  5     Sacramento, CA 94244-2550
       ·Telephone: (916) 210-6120 · ·
  6     Fax: (916) 324-5567
        E-mail: William.Downer@doj.ca.gov .
  7   Attorneys for Defenda7J,ts Scott Lunardi, Kyle Foster,
      and Robert Jones
  8
  9                              IN THE UNITED STATES DISTRICT COURT
                                                           '                           '
10                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13
      . TIMOTHY LARIOS,                                        2: 15-cv-02451-MCE-CMK
1'4
                                                 Plaintiff, DECLARATION OF HELENA
15                                                          WILLIAMS IN SUPPORT OF
                      v.                                       DEFENDANTS' MOTION FOR
16                                                             SUMMARY JUDGMENT OR IN THE
                                                               ALTERNATIVE MOTION FOR
17    SCOTT LUNA~I, ET AL.,                                    SUMMARY ADJUDICATION
18                                           Defendants.
19
                                                                                                                         . i'
20          I, Helena Williams, declare:

21          1.    All of the facts set forth below are of my personal knowledge and, if called upon to
22    testify, I could and would competently testify to the following.

23          2.   · I am currently employed as a Captain in the California.Highway Patrol (CHP) in the
24    Impaired Driving Section based in Sacramento, California.

25         3.    . I am a 25-yearveteran
                                     .   of the CHP. I. began my career as a CHP
                                                                               ,,
                                                                                  Officer when I

.26   attended Academy in July 1994. Between 1994 and ioo2, I served as an officer in the
27 · Hollister/Gilroy Office, the Capitol Protection Unit in Sacramento, the North Sacramento Office,
28    and Investigative Services as a Salvage Inspection Officer. In 2002 I was promoted to the rank of
                                                       1                                    .
          Declaration.of Helena Williams in Support of Defendants' Motion for Summary Judgment, or, in the alternative
                               ·       • ·        · Motion for Summary Adjudication. (2:15-cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-8 Filed 10/07/19 Page 2 of 7


 1     Sergeant and assigned as a supervisor of the Criminal Law U:nit at the CHP Academy in West
 2     Sacramento for approximately 4 Yz years. Between 2006 and 2009) I served as Sergeant in the
 3     North Sacramento CHP Office· and a specialized position at the Office of Risk Management. In
 4     October 2012; I was promoted to the rank of Lieutenant and assigned to the CHP's Internal
 5     Affairs Section (IAS) in Sacramento as the Investigations Lieutenant. I served in that capacity
 6     until 2015 when I was assigned as the Chief Deputy Director of the California Department of
            '                             '                     .
 7     Alcohol and Beverage Control. In 2017 I was promoted to the rank of Captain and was tasked
                                                       '                                                   .
 8     ·with launching the Impaired Driving Section in order to address the legalization of cannabis.
 9               4.     I am familiar with the CHP's administrative investigation into CHP Officer Timothy
10     Larios conducted by IAS because I was the CHP IAS Investigations Lieutenant at the time this
11     administrative investigation occurred.
12                5.    WhiJe serving as the IAS Investigation~ Lieutenant, CHP Assistant Chief Robert
13     Jones was my dfrect supervisor.
l4               6.     On or about September 2, 2014, CHP Lieutenant, Kyle Foster of the Redding Area
15     office informed me that Officer. Larios was implicated in leaving a gr~eting card at the house of
16     his confidential informant Tawnya.Mellow, and thatMellow's exwboyfriend, Nathan Santana, had
                                                   .       .

17     discovered the card and was in an altercation with CI Mellow that resulted in Mellow calling for
18     law enforcement assistance and reporting cJ.. domestic violence incident to Shasta County Sheriffs
19     Ofpce deputies. I further learned that qr Mellow had provided Officer Larios with material
20·    information between September and November 2013 in an investigation of Nathan Santana for
        .                                                             .
21     narcotics offenses, that the information that CI Mellow provided was material.to Officer Larios
22     obtaining a search warrant to search Nathan Santana's residence; and that the execution of that
23     search warrant led to the arrest and prosecution of Nathan Santana for possessing marijuana for
24     sale and conspiracy offenses.
                                    .          .

25               7.     Upon learning that Officer Larios may have engaged in an inappropriate relationship
26     with a confidential informant in violation of CHP policy and professional standards, I contacted
27     the CHP's Computer Crimes Investigation Unit and requested that they immediately ascertain and
28
                                                                  2
                Declaration of Helena Williams in Support of Defendants' Motion for Summary Judgment, or, in the alternative
                                                           Motion for Summary Adjudication. (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-8 Filed 10/07/19 Page 3 of 7


 1       preserve Officer Larios's email account, any data he maintained on a shared CHP network drive
·2       called the P Drive, and his internet browsing history.
 3              8. · It is the routine and.practice for the CHP, and particularly the IAS, to source all
 4       technologically-oriented investigativ~ tasks to the CCIU because.they have the hardware and
 5       expertise to conduct forensically sound extractions of electronic infonnation. Contacting the
 6       CCIU to preserve an officer's email communications and other data is ordinarily the first step of
 7       any administrative investigation of a CHP Officer that irivolve communications. These tasks are
 8       typically done in the· initial stages of an investigation in order to prevent the destruction of
 9       evidence that could occur once a CHP Officer has been advised that the CHP has opened an
10       administrative investigation.
11              9.    On or about September 8, 2014, the CHP's Assistant Commissioner of Field
12       Operations, Chief Calvin Aubrey in conjunctio4 with the Northern Division Assistant Chief, after
13       consulting with Chief Jones and I, requested IAS conduct the administrative investigation into the
14       allegations of misconduct against Officer Larios. This administrative investigation was assigned
15       to IAS as opposed to the Redding Area office for multiple reasons. First, the investigation was a
16       sensitive matter because Officer Larios (1) was suspected of having inappropriate contact with a
1T       confidential informant; and (2) served in an undercover capacity in SINTF. Second, based on
18       being briefed about consultations with Officer Larios's SINTF supervisor, SINTF Commander
19       Les James, Officer Larios was suspected ofha:vingjeopardized investigations 1nvolving state and
20                                                                                 a
         federal allied agencies via his alleged inappropriate contact with confidential informant. Third,
21       it was anticipated that the administrative investigation of Officer Larios would be complex

22       b~cause of Officer Larios's role on SINTF, a multi-agency task force,
23              10. ,I assigne4 the Officer Larios administrative.investigation to then .. Sergeants Scott

24       Lunardi and Mel Hutsell.
25              11.   After assigning the investigation to Investigators Lunardi and Hutsell, I provided
26       them with the area aware date of September 2, 2014, i.e. the date upon which the CHP became
27       aware of the allegations against Officer Larios because under California law the state has one year
28       to give formal notice of disciplinary charges against a peace officer after discovering alleged
     .                                                    3
              Declaration of Helena Williams in Support of Defendants' Motion for Summary Judgment, or, in the alternative
                                                         Motion for Summary Adjudication. (2: 15-cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-8 Filed 10/07/19 Page 4 of 7


  1   misconduct.· (See California Government Code section 3304.) ·1 then briefed Investigators
  2   Lunardi and Hutsell regarding the objectives and initial steps of the investigation. I provided
 3    Investigator Lunardi with a copy of an email stcing that SINTF Commander Les James provided
 4    to the CHP in which Commander James provided a summary ofthe allegations against Officer
                                                                           ,
  5   Larios to United States Drug Enforcement Agency (DEA) Agent Christopher DeFreece. A true
  6   and correct copy of that email string is attached to this declaration as Defendants' Exhibit 35.
  7          12.   The objective of the Larios administrative investigation was to determine whether or
  8   not Larios en.gaged in an inappropriate relationship with his confidential informant, Tawnya
 9    Mellow, and the extent to which any such relationship affected the investigations he participated
10    in.
11           13.   It was critical for the CHP to swiftly and thoroughly determine whether Officer
12    Larios had an inappropriate relationship with his confidential informant and the full extent to
13    which Officer Larios's conduct in furtherance of his relationship with his confidential informant
l 4 · because such misconduct had potentially far-reaching and severely adverse effects to SINTF
15    investigations, the safety of Officer Larios's informant, the safety of allied law enforcement .
·16   personnel. First, Officer Larios's·non-professional relationship with his Confidential Informant
17    Mellow, and his act of leaving the greeting card at her residence with the intention that her
18    boyfriend Nathan Santana find it, ifprov~n true, potentially jeopardized the safety of Mellow,
19    particularly because she had allegedly provided information to Officer Larios about her boyfriend
20    Nathan Santana's involvement in marijuana sales during the course of SINTF's.criminal
21    investigation of Santana. Second, Officer Larios's alleged conduct, if true, demonstrated a
22    serious lapse of judgment, professionalism, and ethics . Thus, it was imperative for the CHP to.
23    determine whether and to what extent Officer Larios had compromised or jeopardized other CHP
24    or SINTF law enforcement activities due to the same or other failures of judgment
25    professionalism and ethics: Third, it was incumbent upon the CHP to swiftly discover the full
26    scope and impact of Offi.cer Larios's alleged misconduct in order to staunch the discredit such
27    conduct could bring to the integrity of the CHP. and its investigations and, if the investigation
28    proved that Officer Larios had indeed engaged in the misconduct he was suspected of
                                                            4
          Declaration of Helena Williams in Support of Defendants' Motion for Summary Judgment; or, fu the alternative
                                                     Motion for Summary Adjudication. (2:15-cv~02451-MCE~CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-8 Filed 10/07/19 Page 5 of 7


   1 · committing, to bring timely punitive disciplinary charges within the one-year statute. of
  2     limitations set forth in California's Peace Officer Bill of Rights, California Government Code,
  3     ·section 3304(d).
  4           14.    On or around October 29, 2014, Investigators Lunardi and Hutsell briefed me about
   5    the status of the administrative'investigation into Officer Larios. During this briefing they
  6     informed me that they had uncovered evidence indicating that Officer Larios had conducted
  7     work-related business using.his personal cell phone, and that it was likely they would find
   8    evidence of the nature of Ofpcer Larios' s relationship with CI Mellow in text message
  9     communications with CI Mellow that were stored on Officer Larios's personal cell phone.
 10     Investigators Lunardi and Hutsell bas~d this suspicion on the following facts: (1) CI Mellow told
 11     them that she had mostly corresponded with Officer Larios via text messageboth before and after
 12     the arrest of Nathan Santana; (2) SINTF Commander Les James stated _that Officer Larios
 13     frequently communicated via informants via text; (3) Officer Larios indicated in a Statement of
 14     Probable Cause in support ofan application for a search warrant that he had t'shown_'' Mellow a
 15.    picture of the suspect-and the suspect's residence, yet there was no evidence that Officer Larios
 16     met Mellow   in person until after the warrant was executed on Nathan Santana's residence; (4)
 17     Lunardi and Hutsell found no text messages between Officer Larios and CI Mellow during their
 18     examination of the cell phone that S!NTF issued to Larios to conduct SINTF business; and (5)
 19     Lunardi and }1:utsell did find over 100 text messages exchanged between Office Larios' s SINTF
 20     phone and his personal ci:,11 phone, which indicated that he used_his personal cell phone to
 21     conduct SINTF business.
 22           15.   Based on this briefing, Chief Robert Jones and I requested and received authorization
 23     to direct Officer Larios to surrender his phone to IAS Investigators Lunardi and Hutsell pursuant
 24     to CHP policy provisions in General Order 100.95, from the CHP's Professional Standards and
 25     Ethlcs Division Commander, Chief Andy Sechrist.
 26           16. · CHP General Order 100.95 provides that "[w]ork stored on any type of electronic
                                           .                                 '             .
. 27    device is the property of the state and must be relinquished on demand." A true and correct copy
 28     ofCHP General Order l'00.95 is attached to this declaration as Defendants' Exhibit 16 ..
                                                       5
            Declaration of Helena Williams in Support of Defendants' Motion for Summary Judgment, 9r, in the alternative
                                            .          Motion for Summary Adjudication. (2:15-cv-02451-MCB-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-8 Filed 10/07/19 Page 6 of 7


 1            17.   On or about October 30, 2014, I relayed approval to Lunardi to direct Officer Larios

 2      tb produce his phone for inspection.

 3            18.   On or about November 5, 2014, I prepared a memorandum to the CCIU's Erik Beale

 4      requesting that the CCIU conduct a data extraction of Officer 1:,arios's personal cell phone in

 5      order to obtain work product believed to be contained on Officer Larios's cell phone. Because

 6      CCIU had indicated that the extraction may not distinguish between work product and personal

 7      data, I requested in the memorandum that CCIU provide only call logs and text messages

 8      exchanged between Officer Larios's personal cell phone, and the phone numbers of CI Mel19w

 9      (530-945,:.4986), Officer Larios's SINTF Phone, and the SINTF phones assigned to SINTF

10      Commander Les James, and SINTFAgents Kip Kinneavy and Tom Moon, from September 1,

11      2013, to "pres.ent" (November 5, 2014). I requested that CCIU limit any production to the time

12      period between September 1, 2013, and November 5, 2014, because it encompassed the period in

13      which Tawnya Mellow served        as Officer Larios's confidential informant, and the period of time
14 ·    in which Officer Larios was suspected to have engaged in work misconduct by fostering a non~

15      professional relationship with CI Mellow.        A true and correct copy of the Memorandum re:

16      Cellular Telephone Data Extraction, that I prepared ~n November 5, 2014, is attached to this

17      declaration as Defendants' Exhibit 25.

18            19.   The IAS did not investigate Officer Larios for any suspected criminal offense prior to

19     November 6, 2014.

20            20. · A_ criminalinvestigation was only considered by the CHP after the text messages

21      exchanged between Officer Larios and CI Mellow that were recovered from Officer Larios's cell

22     phone indicated that he had possibly violated multiple California penal code provisions by
                                                                 .               .
23     making false reports of crimes to Shasta Area Safety Communications Agency (SHASCOM) and

24      divulging confidential law enforcement infonnation to CI Mellow without_ authorization: The

25      CHP declined to authorize IAS t9 conduct a criminal investigation· of Offi cerLarios.

26            21.   The CHP did not recommend that that Officer Larios be criminally charged to any

27     prosecutorial authority.

28
                                                              6
            Declaration of Helena Williams in Support of Defendants' Motion for Summary Judgment, or, in the alternative
                           .                           Motion for Summary Adjudication. (2:15-ov-02451-MCE-CMK)
          Case 2:15-cv-02451-JAM-DMC Document 42-8 Filed 10/07/19 Page 7 of 7

      l           22.       Intemal Affairs conducted criminal interrogation of Officer Larios solely in order to
      2    infonn Larios of his Mira11.dadghts 111 order to comply with the California Peace Officer Bill of
      3    Rights, Gove111111ent Code Section 3303(h). IAS Investigators Viktor Scrivner and CliffMonison
      4    were assigned to perfor111 the criu:d11.al inte11;qg;atio11 of Officer Lalios. Investigators Scrivner and
      5    Mqn-ison were npt assignecLru1y other toles in the investig~tio11 of Offi9'er L~i(}§;      Theywere not
      6    assigriedto participate in anyinvestigation ofOfficer Lado$ fron.1 September,s, 2.014 through
      7    November6, 2014. Nor were they assigned to co:nductanyinvestigative activittes involving
      8    Officer Larios· beyond co:rrductingthe.Febmary 3, 2015 ·interrogation

      9          I declare under pena1ty ofpe1j;11ry ugcler th.e laws 9fthe State ofdalifornia.thatthe
 10        foregoing is tlueand correct.

 11        EtCecuteel this.     /    day of0qtobet2019, in Sactam ·
 12
 }3
           SA.2015303210
 14        i4092598;dpc,x

 15
 16
17

18
19

20
21
22
23
24

25
2.6
27
28
                                                              7
              Declatati:on ofHelenaWilliams inSuppprt ofDefendants' Motion for Summary Judgment, or, in thealterµative
                                                       Motion for Suininary Adjudication. (2 :15-cv-0245 l•MCE.CMK)
